Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1, 3-4, 6,10-12, 14, 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘A camera gimbal, comprising: 
          an elongate cylindrical support post to which a camera may be mounted; 
          ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
           wherein said gear is secured to said bearing shaft in a fixed-position relative to   
                said bearing shaft and said rotary damper is secured to said second arm at 
                a fixed-location relative to the second arm; 
          Page 3 of 15wherein said gear has a periphery with gear teeth and said rotary damper has a     
                periphery with gear teeth, and wherein said gear teeth of said gear are 
                engaged and mesh with the gear teeth of said rotary damper; 
          wherein said distal end portion of said second arm has a channel extending    
                 therethrough through which said elongate cylindrical support post extends; 
          wherein said support post can be captured to said channel at numerous locations 
                along a length of said support post to adjust a height at which one of said ends of said support post projects above said distal end portion of said second arm; and 
          wherein a handle mount extends from said first arm; 
          whereby the camera gimbal is purely-mechanical in operation and is without   
               connection to a power source relying on gravity acting on a camera
               mounted on said support to cause rotation of said
               first arm relative to said second arm to maintain the camera mounted on 
               said support in a relatively level position while said rotary damper damps 
               the rotational movement of said first arm relative to said second arm.’

           The subject matter as recited above was not taught, shown or suggested with the prior-art of record.
           The Applicant amends claims 1, 3-4, 6, 8, 11-12, 14, 17-20. Claims 2, 5, 7, 9, 13 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852